Citation Nr: 1618730	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from March 13, 2008, and in excess of 70 percent from January 14, 2014.    


REPRESENTATION

The Veteran is represented by:  James J. Perciavalle, Agent  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned a 10 percent initial disability rating effective March 13, 2008 (date of claim for service connection).  The Veteran disagreed with the 10 percent initial rating assigned.  Subsequently, an August 2009 rating decision granted a higher 30 percent initial disability rating from March 13, 2008.  A March 2014 rating decision granted a 70 percent disability rating for the period from January 14, 2014, creating the "staged" initial rating issue on appeal.  

This case was previously before the Board in November 2013, where the Board remanded the issue on appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

An April 2016 letter sent to the Veteran and accredited representative explained that in a December 2015 notice of disagreement the representative requested an informal conference with a decision review officer and, if necessary, a "formal hearing" for the service-connected PTSD.  Because the request for a "formal hearing" was unclear, an April 2016 letter from the Board to the Veteran and representative sought to clarify whether the "formal hearing" requested in the December 2015 notice of disagreement was intended to be a request for a Board hearing before a Veterans Law Judge.  The April 2016 Board letter offered "Hearing Options," including withdrawing the hearing request, a Board videoconference hearing, a Board hearing in Washington, DC, or a Travel Board hearing (Board hearing to be held at the RO).  

The April 2016 letter indicated to the Veteran and representative that if they did not respond received within 30 days the Board would use the pervious hearing selection ("formal hearing") in determining the choice of hearing.  To date, the Veteran and representative have not responded to the request for hearing clarification; therefore, the Board has interpreted the "formal hearing" request, as reflected in the December 2015 notice of disagreement, as a request for a Travel Board hearing before Veterans Law Judge.  For these reasons, the Board will remand this case to schedule the Veteran for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  Once the Travel Board hearing is conducted, or in the event the Veteran or representative cancels the hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by The United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




